340 S.W.3d 348 (2011)
Raymond GROSSICH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72361.
Missouri Court of Appeals, Western District.
April 26, 2011.
Mark A. Grothoff, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and JAMES M. SMART, JR., and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Raymond Grossich appeals the Circuit Court of Boone County, Missouri's denial of his motion for post-conviction relief pursuant to Rule 29.15. Grossich claims that his trial counsel was ineffective in failing to cross-examine Grossich's former girlfriend, Stacey Zerwig, about details of their relationship. We affirm the judgment of the motion court. Rule 84.16(b).